DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 4-6, and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Independent claims 1 and 6 recite “acquiring …”, “converting…”, “identifying …”, and “displaying …”.  These limitations, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “processor”, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “processor” language, the above steps encompass the user manually acquires speech via listening, converts speech to text, identifies speakers in the speech, 
Similarly, dependent claims 4-5 and 8 include additional steps that are considered “insignificant extra-solution activity to the judicial exception” because they 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-6 rejected under 35 U.S.C. 103 as being unpatentable over Lord (USPG 2013/0144603, hereinafter referred to as Lord) in view of Epstein et al. (USPG 2015/0309987, hereinafter referred to as Epstein).

Regarding claims 1 and 6, Lord discloses a call center conversational content display system, method and program, which is configured to display conversational content between a user and a customer service staff in a call center in a form of chat, comprising: 
at least one processor and a memory storing processor-executable instructions, wherein when the instructions are executed by the at least one processor causes the at least one processor to perform: 
figure 1A, multiple conference devices for receiving input speech from a respective user); 
converting the voice data into text (figure 2, speech recognition 212 is responsible for converting speech to text); 
identifying a speaker of the voice data (figure 2, speaker recognizer 214 is responsible for identifying speaker of the received speech); and 
displaying the text in the form of a chat between the user and the customer service staff according to a result of the identification (figure 1C, displaying transcripts of multiple users).  
wherein the converted text is stored in a voice text storage area, and the voice text storage area comprises: a call time and a call date, speakers, voice text (paragraphs 19, “Determining speaker-related information may also or instead include determining an identifier (e.g., name or title) of the speaker, content of the speaker's utterance, an information item (e.g., a document, event, communication) that references the speaker, or the like. Next, the AEFS records conference history information based on the determined speaker-related information. In some embodiments, recording conference history information may include generating a timeline, log, history, or other structure that associates speaker-related information with a timestamp or other time indicator”).
Lord fails to explicitly disclose, however, Epstein teaches a flag for identifying whether a content of the voice text is suitable for display or not (paragraphs 35-36, in the first example: “the classifier determines that "bloody" as used in the transcription of utterance 104a, is non-offensive. Accordingly, the transcription itself or the term "bloody" in the transcription may be labeled non-offensive by the offensive words classifier 108 and not redacted from the transcription that is ultimately displayed on computing device 110a”; In the second example: “the offensive words classifier 108 can recognize from the context of the transcription that "bloody" is used offensively in this example. Accordingly, "bloody" is redacted in the display of the transcription on computing device 110c”).
Since Lord and Epstein are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of identifying and labeling whether content is appropriate for display.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Regarding claim 5, Lord fails to explicitly disclose, however, Epstein further teaches the call center conversational content display system of claim 1, wherein the at least one processor is further configured to perform: deleting text from the converted text which corresponds to information that a viewer of the display unit does 4U.S. Patent Application No. 16/623,174Docket No.: BAAL.PO050USnot need and displaying text excluding the deleted text in the converted text (paragraph 36, “the offensive words classifier 108 can recognize from the context of the transcription that "bloody" is used offensively in this example. Accordingly, "bloody" is redacted in the display of the transcription on computing device 110c”).
.


Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lord in view of Epstein, and further in view of Eberhart et al. (USPG 2016/0070791, hereinafter referred to as Eberhart).

Regarding claim 4, Lord fails to explicitly disclose, however, Eberhart teaches the call center conversational content display system of claim 1, further comprising: selecting the conversational content to be disclosed on a Web page (paragraph 71, selecting by removing offensive contents or verbal fillers); and disclosing the selected conversational content by loading the selected conversational content on the Web page (paragraph 71, web page generation; also see figure 5).
Since Lord and Eberhart are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of removing inappropriate contents from the transcript before displaying or publication.  One of ordinary skill in the art would have recognized that the results of the combination were 

Regarding claim 8, Lord fails to explicitly disclose, however, Epstein further teaches the call center conversational content display system of claim 4, wherein the at least one processor is further configured to perform: deleting text from the converted text which corresponds to information that a viewer of the display unit does 4U.S. Patent Application No. 16/623,174Docket No.: BAAL.PO050USnot need and displaying text excluding the deleted text in the converted text (paragraph 36, “the offensive words classifier 108 can recognize from the context of the transcription that "bloody" is used offensively in this example. Accordingly, "bloody" is redacted in the display of the transcription on computing device 110c”).
Since Lord and Epstein are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of identifying and deleting offensive text before displaying.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cook et al. (USPG 2018/0336898) teach a method of identifying speaker roles in a streaming environment.  Reynolds (USPG 2015/0012270) teaches a method for improving audio conferencing service.  Gauci (USPN 9443518) teaches a method of transcribing speech from a communication session.  Avore et al. (USPG 2016/0306788) teaches a method for transcript processing in a communication session.  These references are considered pertinent to the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN X VO/Primary Examiner, Art Unit 2656